Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 13, 17, 19-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of LYU et al. (US 2019/0020442).
Claims 1, 13, 25 and 26:
Lee discloses an apparatus/method for wireless communications, comprising: at least one processor configured to (See fig. 1C Node B. fig. 1B WTRU): determine a cyclic redundancy check (CRC) length, from a plurality of possible CRC lengths for a given type of control channel, to be used for a transmission of the control channel of the given type (See paras 199-200, CRC sizes for DCI based on the payload size of the DCI), wherein the CRC length is determined by: in response to determining that a parameter of the transmission is greater than a threshold, determining a first CRC length (See paras 199-200, “If a DCI payload size is larger than a predefined threshold, a second CRC size (e.g., 16 bits) may be used.”), or in response to determining that a parameter of the transmission is less than or equal to the threshold, determining a second CRC length less than the first CRC length (See paras 199-200, “if a DCI payload size is smaller than a predefined threshold, a first CRC size (e.g., 8 bits) may be used”); and communicate with a wireless device via the transmission of the control channel with the determined CRC length (See para 198, BS/WTRU using DCI to schedule data. Also see abstract common/dedicated DL control channel); and a memory coupled with the at least one processor (See fig. 1C Node B. fig. 1B WTRU).
With regards to claim 26, a computer readable medium storing computer executable code, the computer executable code, when executed by a processing system (See fig. 1C Node B. fig. 1B WTRU).
Lee doesn’t disclose determining a CRC length using a CRC generating polynomial.
Lyu discloses determining a CRC length using a CRC generating polynomial (See abstract, “generating the CRC code based on a generator polynomial corresponding to the length of the CRC code”).
Lee’s first and/or second CRC length can be determined using different polynomial, as disclosed in LYU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Lyu to improve the method disclosed by Lee by including the feature of determining a CRC length using a first CRC generating polynomial. The motivation to combine would have been to use a polynomial which improve the reliability of the information.
Claims 5 and 17:
Lee discloses that the determination is based on a type of the wireless device (See paras 199-200, wireless device category or capability). 
Claims 7 and 19:
Lee discloses that the determination is based on a search space used for the transmission of the control channel (See paras 199-200, “A CRC size of 0 may be used for a DCI in a defined search space that may include a single CC candidate”. In other words, if there is a single CC candidate in the search space, the size of the CRC would be 0).
Claims 8 and 20:
Lee discloses that the determination is based on a time dependent parameter (See paras 199-200, “A CRC size of 0 may be used for a defined service type which may use a low latency connection (e.g., ultra-low latency service). A CRC size of 0 may be used for a DCI in a defined search space that may include a single CC candidate”. Also see para 189, “A (e.g., each) search space may include one or more CC candidates. The number of search spaces may change over time. For example, the number of search spaces may be determined based on a subframe number”. Time dependent parameter could be a service type which requires low latency. CRC size 0 is used for SS that has a single CC candidate. Wherein the SS is determined based on subframe number. In other words, CRC size 0 is determined based on the subframe number).
Claims 9 and 21:
Lee discloses that the time dependent parameter comprises a subframe index (See paras 199-200, “A CRC size of 0 may be used for a DCI in a defined search space that may include a single CC candidate”. Also see para 189, “A (e.g., each) search space may include one or more CC candidates. The number of search spaces may change over time. For example, the number of search spaces may be determined based on a subframe number” CRC size 0 is used for SS that has a single CC candidate. Wherein the SS is determined based on subframe number. In other words, CRC size 0 is determined based on the subframe number).
Claims 10 and 22:
Lee discloses that the determination (the CRC length) is based on a traffic type of the control channel (See para 199-200, CRC sizes for DCI. The size of CRC is determined based on traffic type).
Claims 11 and 23:
Lee discloses that the control channel is at least one of a downlink control channel or a sidelink control channel (See para 199-200, Downlink Control Information (DCI). Abstract: common/dedicated DL control channel).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lyu et al. and Yoshimoto et al. (US 2017/0126439 A1).
Claims 2 and 14:
Lee discloses that the determination is based on an indication, of the CRC length to be used for the transmission of the control channel (See paras 199-200, CRC size for DCI is based on wireless device capability).
Lee in view of Lyu doesn’t discloses that the indication is indicated on another control channel.
Yoshimoto discloses that the indication is indicated on another control channel (See para 144, “The PUCCH may be used for transmitting information (UE Capability) which indicates that the terminal apparatus includes the advanced reception function”).
Lee’s wireless device capability can be received via PUCCH as disclosed by Yoshimoto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Lyu with the teachings of Yoshimoto to improve the method disclosed by Lee in view of Lyu by including the feature of determining CRC size based on an indication, indicated on another control channel. The motivation to combine would have been to let the network know the UE capability so that the CRC size is determined accordingly and the DCI can be decoded successfully. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lyu et al. and Godley et al. (US 2015/0117349 A1).
Claims 3 and 15:
Lee in view of Lyu doesn’t discloses that the determination is based on an indication, indicated via radio resource control (RRC) signaling, of the CRC length to be used for the transmission of the control channel.
Godley discloses that the determination is based on an indication, indicated via radio resource control (RRC) signaling, of the CRC length to be used for the transmission of the control channel (See para 254, RRC procedure defines the size of CRC).
Lee’s UE could be modified to receive RRC wherein the CRC size of the DCI is indicated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Lyu with the teachings of Godley to improve the method disclosed by Lee in view of Lyu by including the feature of determining CRC size based on an indication, indicated via RRC signaling. The motivation to combine would have been to let the UE know the determined CRC size for the DCI and the DCI can be decoded successfully. 
        Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lyu et al. and Yi (US 2017/0373794 A1)
Claims 4 and 16:
Lee discloses that the determination is based on the size of the transmission of the control channel (See paras 199-200, CRC size based on the payload size for the DCI).
Lee in view of Lyu doesn’t disclose that the determination is based on a transport block size of the transmission.
Yi discloses that the determination is based on a transport block size of the transmission (See paras 50-51, “the length of CRC may be determined based on TBS”).
Lee’s payload data can be fragmented into short TBSs and CRC size is generated accordingly as disclosed by Yi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Lyu with the teachings of Yi to improve the method disclosed by Lee in view of Lyu by including the feature of determining CRC size based on TBS. The motivation to combine would have been to minimize hardware complexity and enhance reliability of the data transmission by dividing the data into short TBSs and attaching short CRCs.

      Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lyu et al. and Guan et al. (US 2011/0267996 A1).
Claims 6 and 18:
Lee in view Lyu doesn’t disclose that the determination is based on whether the transmission of the control channel comprises a broadcast transmission.
Guan discloses that the determination is based on whether the transmission of the control channel comprises a broadcast transmission (See para 75, system information on broadcast channel use 8/16 bits CRC).
Lee’s CRC size determination can be modified with Guan’s method wherein the SI uses 8/16 bit CRC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Lyu with the teachings of Guan to improve the .
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Lyu et al. and Lyu et al. (US 2018/0198569 A1) (hereinafter LYU 2) and Jitsukawai et al. (US 2012/0063523 A1).
Claims 12 and 24:
Lee in view of Lyu doesn’t disclose that the plurality of possible CRC lengths for the given type of control channel includes a length of zero bits, wherein the control channel is an uplink control channel and wherein the second CRC length is eight bits.
Lyu 2 discloses that the control channel is an uplink control channel and wherein the second CRC length is eight bits (See para 217, 8 bit CRC for UCI).
Lee’s CRC determination for DCI in the DL can be modified to add Lyu 2’s CRC size for UCI communication in the UL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Lyu with the teachings of Lyu 2 to improve the method disclosed by Lee in view of Lyu by including the feature of control channel being UL control channel and second size being 8 bits. The motivation would have been to minimize hardware complexity and enhance reliability of the transmission in the UL by attaching short CRCs.
Jitsukawa discloses that the plurality of possible CRC lengths for the given type of control channel includes a length of zero bits (See 22, “when there are no data to be transmitted, the UCI without additional CRC bits is transmitted by using the PUCCH”).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 25 and 26 filed on 06/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bui US 2010/0091713 A1 discloses that the transmission of the control information is conducted without the addition of CRC error correction bits. Gonsa et al. US 2013/0343261 A1 discloses the size of the CRC field of the PDCCH is 16 bits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472